Affirm and Opinion Filed August 2, 2022




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-00327-CV

                    ERIKA JACOBS, Appellant
                              V.
         GREYHOUND BUS LINES CORPORATE OFFICE, Appellee

                   On Appeal from the 14th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-20-03277

                            MEMORANDUM OPINION
                       Before Justices Molberg, Reichek, and Garcia
                               Opinion by Justice Molberg
       Appellant Erika Jacobs, appearing pro se, appeals the trial court’s order

dismissing her suit against Greyhound Lines, Inc.1 In twelve issues, appellant

questions appellees’ filing of a motion for summary judgment; argues the trial court

violated her right to a fair trial, violated judicial ethics, showed favoritism to

appellee, ignored appellant’s motions, incorrectly required a hearing on appellant’s

motion, and unlawfully “grant[ed] an order to tax” her for appellee’s wrongs; argues

counsel for appellee violated “proper attorney ethics by continually submitting


   1
      Though appellant filed suit against “Greyhound Bus Lines Corporate Office,” appellee in its brief
identifies its correct name as Greyhound Lines, Inc.
untruthful information to the court”; and argues the case “should be transferred to

the federal court” and that a “de novo trial in another court” is required. We affirm

in this memorandum opinion. See TEX. R. APP. P. 47.4.

                                    Background

      Appellant filed a petition on February 28, 2020, alleging appellee violated her

rights under Title II of the Civil Rights Act of 1964 and committed defamation or

libel. Appellant alleged she purchased a bus ticket to travel from Oklahoma to

Massachusetts, but failed to make it to her destination on time due to the conduct of

appellee’s employees. Appellant alleged she was “thrown off buses” and stranded

in Baltimore and New York City, her luggage was “[torn] up” and thrown off the

bus, and she arrived a day late, missing her first day of work. Appellant requested a

refund of her ticket, and compensation for her hotel stay, damaged luggage, and pay

for missed work.

      Appellee filed a general denial and, later, a motion to deem appellant a

vexatious litigant, noting that appellant had filed numerous pro se lawsuits in various

jurisdictions and had been deemed vexatious at least eight times. Appellant filed a

motion to transfer venue on August 28, 2020, arguing that venue was not proper in

Dallas County and that the case should be transferred to federal court. Appellant

filed a second motion to transfer her case to federal court on December 29, 2020;

she noted she was “not requesting a hearing on the matter.” On February 26, 2021,

appellant filed a third motion to transfer her case to federal court, and she again did

                                         –2–
not request a hearing. Appellant filed a “motion for a new judge” on October 6,

2020, and it was referred to the Presiding Judge of the First Administrative Judicial

Region. On October 7, 2020, the case was transferred from the 298th District Court

to the 14th District Court. On March 1, 2021, appellant filed a motion to recuse

Judge Eric Moyé; it was referred to the regional presiding judge, who denied the

motion.

        On March 5, 2021, the trial court granted appellee’s motion pursuant to rule

of civil procedure 215.2, finding that appellant had failed to comply with the trial

court’s discovery orders and deadlines and ordering that appellant was “precluded

from introducing into evidence, or otherwise utilizing, any information or documents

which she should have provided pursuant to the Court’s order dated December 7,

2020.” Appellee filed a no-evidence motion for summary judgment on March 10,

2021.

        The case was called for trial on April 6, 2021. Appellant did not appear.

Consequently, the trial court dismissed the case for want of prosecution. This appeal

followed.

                                      Discussion

        Appellant contends throughout her brief that the trial court failed to “address

[her] motion to transfer and notice of removal of the case to federal court.” We

conclude that, to the extent that appellant’s motions were motions to transfer venue,

the trial court did not err by neglecting to rule on the motions because appellant

                                          –3–
failed to set the motions for hearing. Under civil procedure rule 87, “The movant

has the duty to request a setting on the motion to transfer.” TEX. R. CIV. P. 87; Cliff

Jones, Inc. v. Ledbetter, 896 S.W.2d 417, 418 (Tex. App.—Houston [1st Dist.] 1995,

no writ). Appellant not only failed to request settings for her motions to transfer,

she explicitly stated she was not requesting hearings.

      To the extent appellant argues the trial court had some responsibility to

remove her suit to federal court, appellant’s argument is without merit. First,

appellant was the plaintiff below; “under ordinary circumstances, only the

defendant(s) may remove” a case to federal court. F.D.I.C. v. Loyd, 955 F.2d 316,

326 n.10 (5th Cir. 1992); see also 28 U.S.C. § 1446(a) (“A defendant or defendants

desiring to remove any civil action from a State court . . . .”). Second, on the record

before us, it does not appear appellant followed the proper procedures to remove her

case. “A defendant can remove a case from a state court to federal district court by

filing a notice of removal ‘in the district court of the United States for the district

and division within which such action is pending.’” Hollis v. MHMR of Tarrant

Cnty., No. 02-19-00150-CV, 2019 WL 4124383, at *3 (Tex. App.—Fort Worth Aug.

29, 2019, no pet.) (mem. op.) (quoting Spencer v. Dallas Cent. Appraisal Dist., No.

05-15-01526-CV, 2016 WL 1298582, at *1 (Tex. App.—Dallas Apr. 4, 2016, no

pet.) (mem. op.)). The party then must file a copy of the notice with the state court

clerk, which effects the removal. Id. The motions filed by appellant here were not

copies of notices filed in federal district court; they were motions filed in the trial

                                         –4–
court. Appellant points to no authority requiring or permitting the trial court to

remove a case to federal court on a party’s motion in the trial court. Accordingly,

we conclude the trial court did not err by failing to rule on or address appellant’s

motions, and we overrule issues eight and eleven.

      More generally, appellant complains the trial court “mishandled” her case.

Without citations to the record or pertinent authorities, however, we are unable to

address appellant’s claims. While we liberally construe pro se pleadings and briefs,

we nevertheless hold pro se litigants to the same standards as licensed attorneys and

require them to comply with applicable laws and rules of procedure. Washington v.

Bank of New York, 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.). To

present an issue to this Court, a party’s brief must contain, among other things, “a

concise, nonargumentative statement of the facts of the case, supported by record

references, and a clear and concise argument for the contention made with

appropriate citations to authorities and the record.” Id. Though “we do not require

rigid adherence regarding the form of a brief, we examine briefs closely for

compliance with rules that govern the content of appellate briefs.” Hammonds v.

Dallas Cty., No. 05-18-01433-CV, 2020 WL 948383, at *2 (Tex. App.—Dallas Feb.

27, 2020, no pet.) (mem. op.). When a party fails to adequately brief a complaint, it

waives the issue on appeal. Devine v. Dallas Cty., 130 S.W.3d 512, 514 (Tex.

App.—Dallas 2004, no pet.).



                                        –5–
      Here, appellant’s brief does not contain a clear argument for her contentions

made with appropriate citations to authorities and the record. See TEX. R. APP. P.

38.1. The Clerk of this Court notified appellant her brief was noncompliant with

rule 38.1 and gave her an opportunity to file an amended brief, but appellant declined

to do so. Though appellant purports to identify twelve issues in her brief, in the

argument section of her brief she makes only passing reference to these issues and

does so without citations to the record or pertinent authorities. Because we are not

permitted to “speculate as to the substance of the specific issues appellant claims we

must address[,]” Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—

Dallas 2004, pet. denied), we conclude appellant has waived her remaining appellate

issues.

                                    Conclusion

      We overrule appellant’s issues and affirm the trial court’s judgment.




                                           /Ken Molberg/
210327f.p05                                KEN MOLBERG
                                           JUSTICE




                                         –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

ERIKA JACOBS, Appellant                        On Appeal from the 14th Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00327-CV           V.                Trial Court Cause No. DC-20-03277.
                                               Opinion delivered by Justice
GREYHOUND BUS LINES                            Molberg. Justices Reichek and
CORPORATE OFFICE, Appellee                     Garcia participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 2nd day of August, 2022.




                                         –7–